Opinion filed January 6, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00031-CV
                                         __________

                        JAMES WARREN BRIGHT, Appellant

                                                V.

                            FRED EARLY, ET AL, Appellee


                           On Appeal from the 106th District Court
                                     Dawson County, Texas
                                Trial Court Cause No. 09-07-18185


                            MEMORANDUM OPINION
       James W. Bright sought $600,000 in damages from Fred Early, James Ramsey, and
Richard Aynes. Bright alleged that the defendants had discriminated against him because of his
mental disability. He further alleged that he was placed in a general population cell; denied toilet
paper, soap, a razor, and a shower; and was once given the wrong medication while he was
confined in the Smith Unit of the Texas Department of Criminal Justice - Institutional Division
and while the defendants were employees of TDCJ - ID. The trial court granted the defendants’
motion to dismiss, found that Bright had not complied with the requirements of TEX. CIV.
PRAC. & REM. CODE ANN. §§ 14.001-.014 (Vernon 2002), determined that Bright’s claims were
frivolous, and dismissed his action. We affirm.
       On appeal, Bright contends that the trial court erred in dismissing his claims. We note
that the record reflects that Bright failed to comply with the requirements of Sections 14.004-
.005. Moreover, Bright failed to state an actionable claim. All of Bright’s arguments on appeal
have been considered, and each is overruled. Bright has not established that the trial court
abused its discretion.
       The order of the trial court is affirmed.




                                                          PER CURIAM


January 6, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2